OFFICE   OF      THE   ATTORNEY       GENERAL        OF   TEXAS
                                      AUSTIN
 GROVERSELLERS
 ATTORNEYGENERAL                                   February      7,   1039




Hon. Gso. H. Shec::ard
Comptroller   of’ ;‘,ublic    hoounts
Austin,  Tezar



                                                                                 sots

            This   offloa 18 in
1939,    wherein   you aek two

             Where a eon                                       ed alth persona
        owing: delinquent                                       in ‘300. 3, page
        3, of our row 00                                      mot expires   wlth-
        out! suit bein                                         t t?at his oontraot
        la renewed, 1                                           therearter,   wsuld
        he be entitle                                          oh taxes paid after
        the renewal w                                          oe or oommunlo3ting
        with the tax

                                                e should be in the negative,
                                                uld the two oontmots       be
                                               otloes  and oonmunicr;tlons      by
                                               enewal oontraot    that would
                                               salon  out of such taxes      paid
                                     the renewal oontreot    without   m-issuing
                                   urther oommunlcatln,it with the tax mycr?

                                   nd 933Sa,    R. C. S.,       constitute       the authority
                                                                              eot delinquent


t&e oontmotlw        attorney       to give    thirty   days notloe          to the   tax delinqurnt.

           hrt. 7324    as amended in 1931, Civil Statutes,       provides     that
the noolleotor    of 4 axes" shall mall suoh notioes    and "shall      furnish    toI
the County or Dlstrlot      Attorney  dupllcatoe.w   Furthermore,     thet same
statute  provides   that wiailura    to esnd or reoelre   suoh notloe      ahall be
no defense to a suit brought for taxes.*
Hon. C+O, H. Sheppard,      F8bmwy     7,   1939,   p. 2



          Henoa, any duty on th6 pert of the oontmoting       attorney
to give the notloea   arlasr  only out 0r hir agreement,    and it ir
onmpetent ror the oontraot    to provide  for hia reoeivlag   a oomls~lon
on paymenta made rubsequent    to the date of his oontraot,    althouqh
tha only notiaea   mailed out, by him were under an old oontraot.

          Where the oontraator         expeots  to reorlve        oommlsmlons earned
in the manner mentioned above,         the oontrsot  ought        to oontain a pm-
vision to that erreota
              This anewers your     mo.~nd question, and if the         above   pro-
oedure   is   followed tht? first    question will not ariseo

                                                 Yours   very    tmll

                                         AfITORNEYOErnL           OF TEXAS


                                         BY b/           61.~1    R. Lswla
                                                                 Am&&ant